PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GUARRACINA et al.
Application No. 16/265,273
Filed: 1 Feb 2019
For: ROBOTIC PROCESSING SYSTEM
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition filed April 20, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed June 30, 2020.  The date the issue fee payment was received on September 30, 2020.  Accordingly, the application became abandoned on October 01, 2020.  A Notice of Abandonment was mailed on November 19, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Declaration under 37 CFR 1.63 for Inventor Ulysses Gilchrist, Substitute Statement under 37 CFR 1.64 for Inventor Louis Guarracina, (2) the petition fee of $2,100 (previously submitted December 15, 2020), (3) an adequate statement of unintentional delay.  

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  

 
/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET